Citation Nr: 0706871	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The veteran testified during a hearing before the RO's 
Decision Review Officer in June 2005. A transcript of that 
hearing is of record.


FINDINGS OF FACT

The veteran currently has PTSD due to a confirmed stressor he 
encountered in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Therefore, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of his 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).


II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." Id.

In an opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or contest 
between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct 1999).  
That opinion further states that the phrase "engaged in 
combat with the enemy" requires that the veteran "have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997);  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran claims that his service stressor involves coming 
under enemy attack while stationed at Phu Bai.  Service 
personnel records reflect that the veteran served in Vietnam 
beginning in December 1971 until late March 1972 with the 
138th Aviation Company at Phu Bai.  An August 1991 letter 
from the Deputy Chief of Staff of the U.S. Army Intelligence 
and Security Command indicates that the position of the 
veteran's unit, the 138th Aviation Company, in February 1972 
was at Phu Bai and it was isolated, exposed to enemy fire, 
and was heavily defended.  The letter also stated that during 
the first part of 1972, the Phu Bai compound was subjected to 
intermittent harassment from enemy rocket attacks.  Upon 
review of these records, the Board notes that they establish 
that the veteran's unit was located in an area where the 
enemy was active and that he underwent rocket attacks. The 
veteran has provided buddy statements supporting his 
contentions that he was subject to rocket and mortar attacks 
and also experienced frequent enemy fire, and the Board finds 
these statements to be credible, particularly in light of the 
fact that the veteran was in Vietnam in early 1972.    

The Court has indicated that a rocket or mortar attack at a 
base in Vietnam may be a sufficient PTSD stressor, and a 
veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost v. Principi, 16 Vet. App. 124 (2002). 
As indicated above, the veteran has claimed that one of his 
stressors includes experiencing rocket or mortar attacks, and 
service personnel records along with a letter from the Deputy 
Chief of Staff of the U.S. Army Intelligence and Security 
Command verify that his unit was located in areas where such 
attacks occurred.  Although some of the veteran's other 
claimed Vietnam stressors have not been verified, the Board 
finds that the rocket/mortar attack stressor is corroborated.  
In the spirit of the holding in Pentecost, the Board finds 
there is sufficient credible supporting evidence that a 
service stressor has been established. 

A review of private and VA outpatient treatment records from 
November 1999 to August 2005 show multiple diagnosis of PTSD.  
The reports tend to suggest that the diagnosis were made in 
accord with DSM IV.  Moreover, the diagnosis was made based 
on the veteran's service stressor of experiencing rocket and 
mortar attacks.  In this regard, in an August 2005 letter, 
the veteran's private psychologist stated that the veteran 
met the criteria for PTSD based on a full range of DSM IV 
symptoms related to his service in Vietnam.  Accordingly, by 
extending the benefit of the doubt to the veteran, service 
connection for PTSD is warranted.   


ORDER

Service connection for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


